


110 HR 3953 IH: Homeowners Property Tax Relief Act of

U.S. House of Representatives
2007-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3953
		IN THE HOUSE OF REPRESENTATIVES
		
			October 24, 2007
			Mr. Mahoney of
			 Florida (for himself, Ms.
			 Giffords, Mr. Higgins,
			 Mrs. Boyda of Kansas,
			 Mr. Kagen,
			 Mr. Bishop of New York,
			 Mr. Israel,
			 Mr. Gordon of Tennessee,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Ms. Castor,
			 Mr. Boyd of Florida,
			 Mr. Hill, Mr. Walz of Minnesota,
			 Mr. Costa,
			 Mr. Cardoza,
			 Mr. Wexler,
			 Ms. Hirono,
			 Mr. Peterson of Minnesota,
			 Mr. Roskam, and
			 Mr. Walberg) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  deduction for property taxes in determining the amount of the alternative
		  minimum taxable income of any taxpayer (other than a
		  corporation).
	
	
		1.Short titleThis Act may be cited as the
			 Homeowners Property Tax Relief Act of
			 2007.
		2.Deduction for property
			 taxes allowed in determining individual alternative minimum taxable
			 income
			(a)In
			 generalClause (ii) of section 56(b)(1)(A) of the Internal
			 Revenue Code of 1986 (relating to general limitation on deductions applicable
			 to individuals) is amended by striking (1), (2), or.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2006.
			
